___________

                           No. 95-4214
                           ___________

Lorraine D. Henry,               *
                                 *
          Appellant,             *
                                 * Appeal from the United States
     v.                          * District Court for the
                                 * Western District of Missouri.
John K. Williamson; Schmidt,     *
Johnson, Williams, Hovey,        *        [UNPUBLISHED]
Timmons, Collins, Williamson &   *
Ziegler,                         *
                                 *
          Appellees.             *
                           ___________

                  Submitted:   December 4, 1996

                      Filed: December 9, 1996
                           ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                           ___________
PER CURIAM.


     Lorraine Henry appeals from the district court's1 order
dismissing for lack of subject matter jurisdiction Henry's tort
action against attorney John K. Williamson and his law firm.
Having carefully reviewed the record, we conclude that Henry has
failed to establish either diversity or federal question
jurisdiction. Accordingly, the judgment of the district court is
affirmed, and Henry's motion for appointment of counsel is denied
as moot. See 8th Cir. R. 47B.




    1
     The HONORABLE FERNANDO J. GAITAN, JR., United States District
Judge for the Western District of Missouri.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-